Case: 17-10456      Document: 00514370663         Page: 1    Date Filed: 03/02/2018




           IN THE UNITED STATES COURT OF APPEALS
                    FOR THE FIFTH CIRCUIT

                                                                         United States Court of Appeals

                                      No. 17-10456
                                                                                  Fifth Circuit

                                                                                FILED
                                                                            March 2, 2018

ANTHONY DEWAYNE BOOKER,                                                    Lyle W. Cayce
                                                                                Clerk
                                                 Plaintiff-Appellant

v.

STEPHEN RANCOURT, Wichita County Assistant District Attorney,

                                                 Defendant-Appellee


                   Appeal from the United States District Court
                        for the Northern District of Texas
                              USDC No. 7:17-CV-40


Before SMITH, WIENER, and HAYNES, Circuit Judges.
PER CURIAM: *
       Anthony Dewayne Booker moves this court for authorization to proceed
in forma pauperis (IFP) following the district court’s certification that any
appeal would not be taken in good faith pursuant to 28 U.S.C. § 1915(e)(2)(B).
By seeking leave to proceed IFP in this court, Booker is challenging the district
court’s certification. See Baugh v. Taylor, 117 F.3d 197, 202 (5th Cir. 1997).
       Booker’s notice of appeal was filed after the magistrate judge issued his
report and recommendation but before the district court had issued its final


       * Pursuant to 5TH CIR. R. 47.5, the court has determined that this opinion should not
be published and is not precedent except under the limited circumstances set forth in 5TH
CIR. R. 47.5.4.
    Case: 17-10456    Document: 00514370663     Page: 2   Date Filed: 03/02/2018


                                 No. 17-10456

ruling. A premature notice of appeal is valid only when the order appealed
from announces a decision that would be appealable if it were immediately
followed by the entry of judgment. FirsTier Mortgage Co. v. Investors Mortgage
Ins. Co., 498 U.S. 269, 276-77 (1991); see also United States v. Cooper, 135 F.3d
960, 963 (5th Cir. 1998). The magistrate judge could not immediately enter a
final judgment of the district court, and that judge’s report and
recommendation was not appealable. See Cooper, 135 F.3d at 962-63. As such,
Booker’s notice of appeal was insufficient to confer jurisdiction on this court.
See id.
      Accordingly, Booker’s request for leave to proceed IFP on appeal is
denied, and the appeal is dismissed for lack of jurisdiction. Booker’s motion to
appoint counsel is denied.
      APPEAL DISMISSED; MOTIONS DENIED.




                                       2